Perkins, J.
Suit by Frederick S. Norris, the appellee,, against the appellant.
The suit was commenced before a justice of the peace, and its object was to recover the value of a steer killed by the appellant, upon the Cincinnati, Hamilton and Indianapolis Railroad.
The complaint did not allege, that the Cincinnati, Hamilton and Dayton Railroad Company was running the Cincinnati, Hamilton and Indianapolis Railroad in the. name of the company owning the road. The Pittsburgh, etc., R. W. Co. v. Bolner, 57 Ind. 572. Nor was the fact proved on the trial.
In this case, the evidence failed to establish that the-Cincinnati, Hamilton and Dayton Company owned the Cincinnati, Hamilton and Indianapolis Railroad, or that *286it was running the latter in the name of the company that owned it. The Cincinnati, Hamilton and Dayton R. R. Company v. Bunnell, ante, p. 183, and The Jefferson-ville, etc., R. R. Co. v. Downey, post, p. 287.
The appellee having deceased since the submission of this ease, the judgment will be entered as of the date of submission.
The judgment is reversed, with costs, and the cause remanded, etc.